Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 05/13/2020 and 08/20/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 6 shows an element “D11” which is not described in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited “line contact region” in claim 5, must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims 1-10 are objected to because of the following informalities:  
[AltContent: rect]Regarding claim 1, the phrases:
	(i) “a upper surface” should be written as “an upper surface”.
	(ii) “a semiconductor element that disposed” should be written as “a semiconductor element disposed”.
	(iii) “a first arch portion that provided so as to protrude” should be written as “a first arch portion provided so as to protrude”.
	(iv) “notches that recessed in the reference direction” should be written as “notches recessed in the reference direction”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “wherein notches [that] recessed in the reference direction are formed”, is unclear with regard to how the limitation should be put into agreement with the drawings of the recited “notches”, which shows that the notches are not 

as well as perpendicular to the surface of the first conductive layer D1. Instead the notches run in the reference direction while being recessed in a direction perpendicular to said reference direction.
Regarding claims 1-3, and 12, the limitation, “in line contact”, is unclear with regard to what is being claimed. Should the word “line” be removed whatever it appears?  Should a hyphen be inserted between “in” and “line”, with a second “in” before the first? Does the Applicant mean ‘direct contact’? 
Regarding claim 4, the limitation, “wherein portions of the first conductive material are embedded in the notches, and joins between the upper surface of the first conductive layer, and the notches of the first bending portion”, is unclear with regard to the relationship between the “notches of the bonding portion” and the earlier-recited “notches [that] recessed in the reference direction”, which are presumably the notches referred to at the beginning of the limitation. The examiner suspects that the meaning might become more clear if all commas are removed from the limitation, but since the meaning is not sufficiently clear at this point, the examiner cannot make such any recommendation.
[AltContent: rect]Regarding claim 5, the limitations 
	(i) “wherein the first lead frame is arranged, so that the side direction in which the end portion of the substrate extends”, is unclear with to what is being claimed when Applicant says that the first lead frame is arranged”. Is this another case where the comma should be removed?
		(ii) “a line contact region”, is unclear with regard to what is being claimed, or 

shown in the drawings?
		(iii) “side direction”, is unclear with regard to how this is to differ from a mere ‘direction’.
	Regarding claim 7, the limitation, “other than the notch”, is unclear with regard to its referent. Is it a side direction? Is it a width?
	Regarding claim 10, the limitation, “wherein the first arch portion suppresses a stress from being applied to the first bent portion of the first lead frame, by letting a stress applied to the first lead frame escape to the surrounding sealing portion”, is unclear with regard to precisely how this is a product of the structure of the invention. For example, is the stress relieved by the surrounding sealing portion or by the first arch portion?
	Regarding claim 12, the limitation, “and has electrical conductivity”, is unclear with regard to which element is being recited to possess the electrical conductivity. Since the earlier- recited second conductive bonding material already has electrical conductivity, of one is to take the plain reading of the claim, some other element must this quality, and yet it remains unclear which element that might be.
	Regarding claim 13, the limitation, “having a larger area than the second terminal”, is unclear with regard to how the area is to be measured.

The references of interest are cited: 
NISHIJIMA et al. (US 20130320496 A1), and Takahashi et al. (US 6307272 B1) show a lead frame with bent portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816